Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on December 29, 2021.  Claim 7 is canceled.  Claims 1-6 and 8-20 are pending.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Joseph Su on March 8, 2022.

Claim 20 (Canceled) 
	




Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.   
	Independent claims 1 and 19 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

“…in response to determining that the first result satisfies the predetermined condition, the processor is further configured to present to the user one or more products in the first result without transmitting the request to the at least one second server to perform the second search.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2011/0106441 A1 (“Robinson”): Robinson teaches an apparatus comprising: a communication interface circuit, connecting the apparatus to a plurality of servers through a network (Figs. 1 and 4; paragraph [0011]); a memory (Fig. 4, “420”), storing a management table that records collaborative information of the apparatus and the plurality of servers, and that records linkage information of products managed by the apparatus and products managed by the plurality of servers (Fig. 1, “120” and “130”; col. 6, lines 6-9 teaches that the first server has a list of categories contained in the second server.  The examiner interprets this as a record that links the two servers); and a processor (Fig. 4, “410”; paragraph [0004]), paragraph [0007]; paragraph [0027], lines 1-4); perform a first search based on the search condition to generate a first result (paragraph [0028], lines 1-3; paragraph [0029], lines 1-5); in response to a determination that the first result does not satisfy a predetermined condition, transmit a request to at least one second server among the plurality of servers to perform a second search (paragraph [0031], lines 1-4), wherein the at least one second server is determined according to the collaborative information of the apparatus and the plurality of servers in the management table (paragraph [0031]); receive a second result of the second search from the at least one second server, the second result comprising one or more products matching the search condition; and present to the user the one or more products in the second result (paragraph [0032], lines 1-5). Robinson does not teach or suggest the limitations identified above.  
(ii) “Increasing Direct Booking in Hotels” (“Morales”): Morales teaches the state of online hotel booking industry.  However, Morales does not teach or suggest the limitation “…display, as an option among the second options, a second product that is managed by the second server on the user terminal device through the site that is managed by the first server if the selected first product managed by the first server is not available, wherein the second product is linked to the first product in the management table.” Morales does not teach or suggest the limitations identified above.  


“Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625